Citation Nr: 1032238	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
retained suture needle in peritoneum as a residual of gastric 
bypass surgery.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1964 to 
October 1977.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2008, on appeal from a June 2004 rating 
decision by the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted compensation 
for the retained suture needle and provided a 10 percent 
disability evaluation effective April 2003.  In November 2007 the 
Board remanded the claim for a VA examination and, in November 
2008, the Board remanded for the collection of Social Security 
Administration (SSA) records and for referral of the claim for 
extraschedular consideration by the Director of the Compensation 
and Pension Service. 

The Veteran has alleged that he is unemployable due to the 
service-connected retained suture needle.  As such, a claim for a 
total rating based on individual unemployability is raised and 
REFERRED to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once 
a veteran submits evidence of a medical disability and submits a 
claim for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  


FINDINGS OF FACT

1.  The Veteran experiences abdominal pulling pain aggravated by 
movements of the body.

2.  The schedular evaluation assigned for the retained suture 
needle, as residual of gastric bypass surgery, is adequate; the 
disability is not exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 7301, 7310 (2009).

2.  The criteria for an extraschedular evaluation for a retained 
suture needle, as residual of gastric bypass surgery, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Board notes that the increased rating claim was remanded in 
November 2007 for a new VA examination and subsequent 
readjudication.  The claim was remanded in November 2008 for the 
collection of Social Security Administration (SSA) records and 
referral for extraschedular consideration by the Director of the 
Compensation and Pension Service.  

The claims file reflects that an additional examination was 
provided in May 2008, SSA records have been associated with the 
record, and the Director of the Compensation and Pension Service 
denied entitlement to an extraschedular evaluation in a February 
2010 letter.  The increased rating claim was readjudicated in 
subsequent June 2008 and April 2010 supplemental statements of 
the case (SSOC).  Thus, the Board finds that, in regard to the 
claims decided, all actions and development directed in the 2007 
and 2008 remands have been completed in full.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case has been returned to the 
Board for appellate review.  

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  The RO sent 
the Veteran an November 2003 letter informing him (1) about the 
information and evidence not of record that was necessary to 
substantiate the claim under 38 U.S.C. § 1151; (2) about the 
information and evidence VA would seek to provide; and (3) about 
the information and evidence he was expected to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2009).  A January 
2009 letter informed the Veteran of the evidence necessary to 
substantiate a claim of entitlement to an increased evaluation as 
well as how VA assigns disability ratings and effective dates in 
compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the Veteran has, in January 2009, been notified of the 
requirements necessary to establish entitlement to an increased 
rating, the VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of this information 
for newly raised or "downstream" issues, such as claims for 
increased compensation following initial grants of service 
connection for a disability in response to notice of its decision 
on a claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, 
and as stated above, the appropriate notice has been given in 
this case. 
The AMC allowed the Veteran an opportunity to respond to the 
January 2010 notice letters before readjudication in the April 
2010 SSOC.  

The Board also concludes that all appropriate assistance has been 
provided to the Veteran in regard to the claim decided herein.  
The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  There is no indication 
that there is additional evidence to obtain or any additional 
notice that should be provided since there is a sufficient basis 
upon which to find that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  Thus any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Increased Rating Claim 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under ordinary conditions of daily life, 
including employment, by comparing symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of, and any changes in, 
disability, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this, in which the 
Veteran has appealed the initial rating given at the time service 
connection is established, the Board must consider the propriety 
of assigning one or more levels of rating, referred to as 
"staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

As noted above, the Veteran was granted service connection, and 
assigned a 10 percent disability rating under Diagnostic Code 
7301 in a June 2004 rating decision.  

Under the schedule of ratings for the digestive system, residuals 
of stomach injury (Diagnostic Code 7310) are to be rated as 
peritoneal adhesions under Diagnostic Code 7301.  38 C.F.R. 
§ 4.114 (2009).  Under Code 7301, ratings for adhesions will be 
considered when there is history of operative or other traumatic 
or infectious (intraabdominal) process, and at least two of the 
following: disturbances of motility, actual partial obstruction, 
reflex disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a noncompensable evaluation is 
warranted for mild symptoms.  A 10 percent evaluation is 
warranted for moderate symptoms: pulling pain on attempting work 
or aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent evaluation is 
warranted for moderately severe symptoms: partial obstruction 
manifested by delayed motility of barium meal and less frequent 
and less prolonged episodes of pain.  A 50 percent evaluation is 
warranted for severe symptoms: definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with drainage.  
38 C.F.R. § 4.114.

In April 2003, the Veteran received a gastric bypass surgery at a 
VA medical center (VAMC).  During the surgery, a suture needle 
became dislodged from the suture as it was pulled out of the port 
and dropped into the peritoneal cavity; the needle could not be 
retrieved and the operation was completed.  The discharge report 
reflects that the surgeon conferred with the patient about the 
risks involved in retrieving the needle versus leaving the needle 
in the peritoneal cavity and there was consensus that retrieval 
would not be attempted.

Subsequently, in April 2003, radiographic studies revealed that 
the needle was present in the left upper quadrant of the abdomen.

In October 2003, the Veteran was seen for severe intrascapular 
pain and reported concern that the retained suture needle was the 
cause.  The VA physician stated that the needle was unlikely to 
cause the pain and that gallstones were a possible cause.  The 
Veteran wrote to VA in October 2003, identifying the retained 
suture needle as the source of his pain and reporting some relief 
through use of ibuprofen and prescription pain medication.  
Subsequently the Veteran underwent a laparoscopic 
cholecystectomy.

In November 2003, the Veteran reported feeling discomfort through 
his back in the area of the retained suture needle (the left 
upper quadrant, about 2cm anterior to the spine).  The physician 
noted no pain referable to the right upper quadrant.  The Veteran 
reported doing very well and stated that he had made himself 
available as a reference to other patients at his VAMC who might 
be interested in gastric bypass surgery.  At a separate November 
2003 treatment appointment, the Veteran reported experiencing no 
abdominal pain.

The Veteran reported for emergency treatment in December 2003, 
stating that his stomach hurt.  The examining physician noted 
that the pain did not radiate or increase on palpation or with 
consumption of food.  An addendum to the treatment note states 
that "abdominal discomfort may be stemming from an enlarged 
prostate."  In February 2004, the Veteran was seen for a follow-
up appointment.  He was assessed as having chronic abdominal 
pain, possibly "needle-related inside the belly or abdomen."

In April 2004, the Veteran was afforded a VA examination for 
digestive disorders.  The examination report reflects review of 
the claims file and notes that the Veteran continued to have pain 
to the left side of his spine in the upper mid back that is most 
painful when sitting and standing.  The Veteran noted some relief 
with medications, but that the medications were impairing.  The 
examiner noted that the cause of the pain could not be stated 
with certainty, but provided an opinion that, if no other causes 
could be identified, it was likely due to the retained suture 
needle.

As the Veteran had reported pain in his back, possibly due to the 
retained needle, he was afforded a spinal examination in May 
2004.  The examination report indicates that the Veteran reported 
increasing left thoracic pain since his surgery and being limited 
by this pain when sitting and traveling in a car.  X-rays of the 
spine showed minimal degenerative changes consistent with his 
age.  The examiner diagnosed referred pain in the thoracic spine 
from the upper abdominal area.  Based on where the pain was 
located and the time frame in which it began, the examiner noted 
that, without resort to speculation, he could not resolve the 
cause of the pain as it could be due to the retained needle or 
the actual postoperative gastric resection.

In June 2004, the Veteran reported for pain management, stating 
that he experienced back pain as a result of a retained suture 
needle.  He was seen for follow-up treatment later that month and 
described a sharp, constant pain at his lower left lumbar area.  
During the physical examination, he was observed to be sitting 
comfortably and to have slight tenderness upon palpation of the 
abdomen.  The health care provider diagnosed chronic back pain 
status post suture needle, but noted the need to rule out another 
cause for the pain.

An August 2004 treatment note reflects that an abdominal CT was 
negative for any cause of the pain and stated that a scan of the 
lumbosacral spine would be performed to rule out a hernia.  He 
was prescribed a refill of pain medication for the back pain.  In 
September 2004, a CT of the back revealed facet and ligamentous 
changes causing spinal stenosis at L1-2 and L2-3, stenosis and a 
mild bulge of the disc at L4-5, a small disc herniation at L4-5, 
and mild facet hypertrophy at L4-L5 without stenosis.  An October 
2004 treatment note states that the Veteran continued to take 
pain medications "for a needle that is in his abdomen."

In December 2004, the Veteran was treated for lumbar derangement, 
back pain, and prescribed physical therapy.  He reported 
performing "press-ups" to lessen his lower back pain.  A 
separate December  2004 treatment note reveals that the Veteran 
was seen for complaints of abdominal pain; the health care 
provider noted that he was preoccupied with the needle.  The 
Veteran reported the pain as a dull ache and was advised to add 
naproxen to his currently prescribed Tylenol, with codeine, for 
the "possible needle-related" abdominal pain.

A January 2005 treatment note reflects that the Veteran was 
taking prescription pain medications, including Percocet and 
Oxycodone, for his back problems.  A treatment note from the pain 
clinic reflects that he was assessed as having chronic abdominal 
pain "possible needle-related," but without tenderness or 
limitation of motion; he was deemed appropriate for discharge 
from the pain clinic.  The Veteran was seen in February 2005 for 
evaluation of gallstones as a possible source of the right-side 
flank pain.

In March 2005, the Veteran received an MRI of his back that 
showed mild spinal stenosis with a small disc herniation at L4-L5 
and arthritis at L5-S1.  Upon review of his systems, the only 
problems noted were discomfort in the back and ankles as well as 
insomnia.  However, the Veteran submitted an April 2005 statement 
to VA that he experienced severe abdominal pain "all day, each 
day."  

He was afforded an April 2005 VA examination and reported feeling 
well, not experiencing current abdominal pain, but having some 
generalized upper abdominal pain ever since the suture needle was 
retained.  He stated that he was not incapacitated, frequently 
utilized an exercise bike, and used a riding lawn mower.

In August 2007, the Veteran was examined by a private physician.  
The examination report reflects that he reported a sharp, 
shooting pain in the left upper quadrant of the abdomen that 
shoots into his back.  Upon examination, the physician noted that 
he did not appear to be in any acute distress and had a non-
tender abdomen.  The physician stated that there were no 
limitations advised for sitting, standing, or the use of his 
upper extremities, but there were moderate limitations for 
walking and climbing (the Veteran was noted to have right knee 
problems requiring three (3) prior surgeries).

The private examination report appears in the claims file with 
the Veteran's records from the Social Security Administration 
(SSA).  On the SSA application forms completed by the Veteran, he 
reported being unable to drive or continue working as a 
photographer due to pain and medication side effects.  In 
specific regard to disabilities being claimed, he noted that pain 
medications for his knee made him "fuzzy" and that he 
experienced sharp abdominal pain radiating up and down his spine.  
He reported taking Oxycodone for his abdominal pain and 
experiencing drowsiness as a side effect.  The Veteran was 
awarded SSA disability benefits based on a primary diagnosis of 
affective disorder and a secondary diagnosis of osteoarthritis 
with allied disorders.

In May 2008, the Veteran was afforded another VA examination.  
The examiner noted review of the claims file and medical records, 
noting that Oxycodone was prescribed for back pain attributed to 
a non-compressive herniated disc.  The Veteran informed the 
examiner that his main source of pain was the retained suture 
needle and that the pain medications for that condition prevent 
him from driving.  The examiner noted that the record reflects 
that pain medication is prescribed for multiple conditions 
including the retained suture needle, a herniated disc, and 
Sjogren's syndrome and that medications prescribed for depression 
also interfere with the Veteran's ability to drive.  The Veteran 
stated that he had to stop working because of his inability to 
drive while on medication.

The Veteran noted that he tried to never miss his pain medication 
because of sharp right flank pain, but the examiner noted that he 
had not taken any medication the morning of the examination and 
drove himself to the appointment; upon physical examination, he 
appeared to be in no acute distress and walking comfortably.  His 
abdomen was described as non-tender.   On the basis of the 
interview with, and examination of, the Veteran, as well as 
review of the medical record, the examiner stated that there was 
likely pain due to the retained suture needle, but also pain from 
the back disability and Sjogren's syndrome.  Although the Veteran 
attributed his inability to drive and work while on medication to 
prescriptions for the retained suture needle pain, the examiner 
noted that pain medications for other conditions, as well as 
anti-depressive medication, also interfered with his ability to 
function.  The examiner noted that he could not quantitate the 
effects of the anti-depressive medication and the pain 
medications for the various physical conditions.

Pursuant to the November 2008 Board remand, the AMC referred the 
Veteran's claim to the Compensation and Pension Service in 
November 2009 for consideration of entitlement to an extra-
schedular evaluation for the retained suture needle.  In February 
2010, the Director of the Compensation and Pension service denied 
entitlement to an extraschedular evaluation on the basis that the 
work interference experienced by the Veteran was not caused 
solely by pain from, and medication for, the retained suture 
needle, but by pain and medication effects for a variety of 
physical and mental conditions.

Regardless of the extent of the Veteran's pain from the retained 
suture needle, the Board notes that the rating schedule for 
residuals of stomach injuries/ peritoneal adhesions clearly 
designates a 10 percent evaluation for pulling pain on attempting 
work or aggravated by movements of the body.  A higher schedular 
rating is not warranted unless there is partial obstruction 
manifested by delayed motility of barium meal and less frequent 
and less prolonged episodes of pain.  38 C.F.R. § 4.114.  As the 
Veteran's sole residual of the retained suture needle is pain, a 
10 percent evaluation, and no more, is appropriate under the 
rating schedule.  Id.

The Board has considered the assignment of an extraschedular 
evaluation for the Veteran's service-connected residuals of 
retained suture needle because the question of an extraschedular 
rating is a component of any claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  However, the Board may 
not assign an extraschedular rating in the first instance, 
Barringer, 22 Vet. App. at 244, and, as noted, this claim was 
referred to the Director of the Compensation and Pension Service 
who ultimately denied entitlement to an extraschedular 
evaluation.

Under the approach prescribed by VA, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular ratings for that service- connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular rating is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular rating does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step--a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The claims file reflects that the Veteran has alleged that the 
retained suture needle causes marked interference with his 
employment as a result of pain experienced with movement and the 
effects of pain medication on his ability to function and drive.  
However, as noted in the above discussion, the record shows that 
the Veteran experiences multiple physical conditions that cause 
him pain requiring medication; he also experiences mental 
conditions requiring the use of anti-depressive medication.  Pain 
medications and antidepressive medications are noted to 
interefere with the Veteran's ability to function and drive.

Although the Veteran contends that his retained suture needle is 
primarily disabling, resulting in constant pain unless 
medications with debilitating side effects are taken, medical 
records reflect that he is not incapacitated by the retained 
suture needle.  Further, the prescription medications that he has 
alleged render him unable to drive, are shown to have been 
prescribed to treat other conditions (such as back and knee pain) 
either specifically or in conjunction with pain treatment for the 
retained needle.  The May 2008 VA examiner noted that the effects 
of medication on the Veteran were cumulative.  No medical 
professional has indicated that the retained suture needle, 
alone, has rendered the Veteran unable to work.

The Board finds that the medical and lay evidence of record does 
not show that the Veteran's retained suture needle presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  The Board concurs with the finding of 
the Director of the Compensation and Pension Service that an 
extraschedular rating is not warranted.  Although the retained 
suture needle may interfere somewhat with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating in excess of 10 percent for retained suture 
needle in peritoneum as a residual of gastric bypass surgery is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


